MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                  Dec 18 2019, 9:59 am
court except for the purpose of establishing
                                                                               CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Frances H. Barrow
                                                         Robert J. Henke
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana
                                                         Dawn Rauch
                                                         Certified Legal Intern
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         December 18, 2019
of the Parent-Child Relationship                         Court of Appeals Case No.
of S.M., Mother, C.M., Father,                           19A-JT-312
and A.M. and B.M.M., Minor                               Appeal from the
Children,                                                Jennings Circuit Court
                                                         The Honorable
                                                         Jon W. Webster, Judge
                                                         Trial Court Cause Nos.
                                                         40C01-1809-JT-32
                                                         40C01-1809-JT-33




Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019                   Page 1 of 20
      S.M.,1
      Appellant-Respondent,
      v.
      Indiana Department of Child
      Services,
      Appellee-Petitioner.



      Kirsch, Judge.


[1]   S.M. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her children A.M. and B.M.M. (together, “Children”), raising the

      following restated issue: whether the trial court’s legal conclusion that it was in

      Children’s best interests to terminate Mother’s parent-child relationship was

      supported by clear and convincing evidence.


[2]   We affirm.




      1
       We note that the juvenile court also terminated Father’s parental rights to A.M. and B.M.M. While Father
      does not participate in this appeal, pursuant to Indiana Appellate Rule 17(A), a party of record in the trial
      court is a party on appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019                 Page 2 of 20
                                   Facts and Procedural History2
[3]   Mother and C.M. (“Father”) are the parents of A.M., born October 20, 2015,

      and B.M.M., born September 29, 2016.3 Tr. Vol. II at 5. On or about

      September 22, 2016, one week prior to B.M.M.’s birth, a caller to the Indiana

      Department of Child Services (“DCS”) hotline reported concern for the safety

      of A.M. Specifically, the caller alleged that Father had been hospitalized due to

      an infection from intravenous drug use, Mother and Father (“Parents”) were

      using drugs, and Mother was pregnant. Id. at 6; Appellant’s Conf. App. Vol. 2 at

      25, 31. The caller was concerned that A.M. was not being cared for. Tr. Vol. II

      at 6. The call prompted DCS to look for Parents; however, Parents could not

      be found at that time.4 Appellant’s Conf. App. Vol. 2 at 26.


[4]   On October 4, 2016, DCS received a second call concerning the safety of

      A.M.’s infant sibling, B.M.M. B.M.M., who was born to Mother four weeks

      early and was experiencing symptoms of drug withdrawal, had been in the

      neonatal intensive care unit of a Kentucky hospital (“the Hospital”) since her

      September 29, 2016 birth. Tr. Vol. II at 6; Appellant’s Conf. App. Vol. 2 at 26, 31.




      2
        Because Mother does not challenge the juvenile court’s findings, our facts rely heavily on the findings in the
      juvenile court’s January 10, 2019 order. Appellant’s Conf. App. Vol. 2 at 30-37.
      3
       Mother’s and Father’s parental rights to A.M. and B.M.M. were terminated at the same time; however,
      because Father does not participate in this appeal, we recite only those facts necessary to address Mother’s
      appeal.
      4
       Mother reported that she lived in Kentucky prior to DCS involvement, and gave birth to B.M.M. in
      Kentucky, but she was visiting her seven-year old son in Indiana when DCS first became involved.
      Appellant’s Conf. App. Vol. 2 at 26. Mother did not have custody of her son. Id.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019                   Page 3 of 20
      The caller reported that Mother had tested positive for amphetamines and

      benzodiazepines in July 2016, while pregnant, and that “her prenatal care had

      been sporadic.” Appellant’s Conf. App. Vol. 2 at 26. It was later discovered that

      Mother had attended only three prenatal visits during her pregnancy. Id. at 32.

      The caller also stated that Mother had a history of heroin and

      methamphetamine use. Id. at 26, 32.


[5]   In response to that call, Elizabeth Beesley (“FCM Beesley”), a DCS family case

      manager, visited B.M.M. in the Hospital on October 4, 2016. Tr. Vol. II at 6.

      FCM Beesley learned that Mother had been using methamphetamine, heroin,

      and Subutex during her pregnancy and that a screen of B.M.M.’s meconium

      “tested positive for Subutex.” Appellant’s Conf. App. Vol. 2 at 26. Mother did not

      have a valid prescription for Subutex at that time. Id. FCM Beesley also

      learned that Mother did not have stable housing or a legal source of income,

      and that Parents had been seen outside the Hospital “trying to sell some of the

      belongings that the [H]ospital had given them, car seat, clothing, diapers, things

      like that.” Tr. Vol. II at 6; Appellant’s Conf. App. Vol. 2 at 26, 32. Furthermore,

      Parents had brought a homeless man into the Hospital’s neonatal intensive care

      unit, where B.M.M. was receiving care, so that the man could shower and get

      food and a blanket and pillow. Appellant’s Conf. App. Vol. 2 at 26, 32.


[6]   The Hospital staff reported that, earlier in B.M.M.’s stay, security had escorted

      Parents out of the Hospital after it was discovered that Parents had stolen

      hospital supplies, including syringes. Id. at 26, 32. Thereafter, Parents’ visits

      with B.M.M. were limited to supervised visits between the hours of 8 a.m. to 8

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019   Page 4 of 20
      p.m. Tr. Vol. II at 7. On October 4, 2016, the Hospital notified DCS that

      B.M.M. was ready to be discharged, but Parents could not be located. Id. at 10;

      Appellant’s Conf. App. Vol. 2 at 26. Therefore, due to Parents’ absence and

      DCS’s concerns regarding Parents’ substance abuse, DCS took custody of

      B.M.M. Appellant’s Conf. App. Vol. 2 at 26.


[7]   FCM Beesley’s first encounter with Mother occurred at the Hospital on October

      5, 2016; Mother told FCM Beesley that A.M. had been living with Mother’s

      sister. Tr. Vol. II at 8-9. In fact, A.M. had been living with Mother’s sister for

      “a couple of months.” Id. at 9. When DCS went to check on A.M., Mother’s

      sister was not cooperative; she did not let DCS personnel enter her home and

      said that A.M. was with a babysitter. Appellant’s Conf. App. Vol. 2 at 26.

      Mother’s sister refused to provide the name or address of the babysitter. Id.

      That same day, Mother and her sister contacted DCS and agreed to meet with

      DCS staff and bring A.M. with them. Id. At that time, Mother’s sister tested

      positive for cocaine and was ruled out as a placement option for Children. Id.

      DCS, therefore, took custody of A.M. on October 5, 2016 and placed Children

      together in a foster home. Id.


[8]   On October 6, 2016, DCS filed a petition as to each of the Children, stating that

      each was a child in need of services (“CHINS”).5 Exs. Vol. III at 11-14, 40-43.




      5
       The CHINS petitions for B.M.M. and A.M. were filed in Jennings County under Cause Numbers 40C01-
      1610-JC-110 and 40C01-1610-JC-111, respectively. B.M.M. was born in Kentucky, and Parents provided
      Hospital staff with three different addresses, two in Kentucky and one in Indiana. Only one of those

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019          Page 5 of 20
      The CHINS petitions alleged that each child’s physical or mental condition was

      seriously impaired or endangered because of Parents’ “inability, refusal, or

      neglect” to supply Children with “necessary food, clothing, shelter, medical

      care, education, or supervision.” Id. at 11, 40. B.M.M.’s CHINS petition

      further alleged that she was born with a controlled substance in her system. Id.

      at 40. An initial hearing was held on October 6, 2016, at which Parents

      appeared and denied the allegations. The CHINS court continued DCS’s

      custody of Children. Appellant’s Conf. App. Vol. 2 at 32.


[9]   In November 2016, DCS learned that Mother had been arrested in Kentucky on

      two bench warrants for burglary and shoplifting. Id. In March 2017, Mother

      called DCS and stated that she was living in Kentucky and had no way to get to

      Indiana to visit Children. Id. In June 2017, DCS learned that Father was

      incarcerated in a Kentucky jail for a burglary conviction. Id. FCM Beesley

      testified that between October 2016 and June 2017, a period of nine months,

      DCS had only one phone call from Mother; no other contact occurred. Id.

      Elizabeth Beatty (“FCM Beatty”), a family case manager assigned to the case

      from June 2017 through March 2018, testified that during her involvement it

      was extremely difficult for her to communicate with and locate Mother. Id. at

      32-33. FCM Beatty also testified that Mother “burned through several visit

      providers due to her lack of compliance with visits, that Mother showed up




      addresses was valid, a residence in Commiskey, Jennings County, Indiana. As such, the CHINS cases were
      deemed to be under Indiana jurisdiction. Tr. Vol. II at 8.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019           Page 6 of 20
       unprepared for visits, and that Mother exhibited an overall lack of motivation in

       the case.” Id. at 33.


[10]   Mother completed her first substance abuse assessment with Centerstone on

       August 8, 2017,6 after her case had been open for ten months. Id. Sierra Rogers

       (“Rogers”), a Centerstone employee who worked as a liaison with DCS,

       recommended that Mother work with a recovery coach and participate in

       individual therapy. Tr. Vol. II at 45-46; Appellant’s Conf. App. Vol. 2 at 22.

       Rogers testified that Mother never engaged in those services, and the referral

       was closed in January 2018. Tr. Vol. II at 46.


[11]   After numerous continuances, a fact-finding hearing for the CHINS was held

       on January 9, 2018. At that time, Mother admitted to the CHINS allegations.

       Id. Accordingly, the CHINS court entered its order on February 5, 2018,

       adjudicating Children to be CHINS and setting forth provisional orders for

       Mother, pending further order of the court. Exs. Vol. III at 24. A dispositional

       hearing was held on February 15, 2018, and Mother agreed to the CHINS

       court’s recommendations. On March 1, 2018, the CHINS court’s dispositional

       order kept Children in DCS’s care and custody and ordered Mother to (1)

       complete a parenting assessment and follow all recommendations, (2) complete

       a substance abuse assessment and follow all recommendations, (3) attend all

       scheduled visitation with Children, (4) maintain regular contact with the family



       6
        Sierra Rogers, a Centerstone employee, stated that the first drug assessment was performed on July 14,
       2017. Tr. Vol. II at 45.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019                Page 7 of 20
       case manager, (5) maintain safe and suitable housing, (6) secure and maintain a

       legal and stable source of income, and (7) comply with random drug screens.

       Appellant’s Conf. App. Vol. 2 at 33; Exs. Vol. II at 55-57.


[12]   Meanwhile, in February 2018, Mother was referred to Amy Elliott (“Elliott”), a

       therapist and supervisor with Ireland Home Based Services. Elliott oversaw the

       Ireland employees who were present during Mother’s visits with Children. In

       May 2018, Elliott changed Mother’s visits from two visits per week to one visit

       per week due to reports that Mother’s irregular transportation was resulting in

       inconsistent visits. Tr. Vol. II at 36; Appellant’s Conf. App. Vol. 2 at 27, 33. At

       that time, Mother was also placed on “call ahead,” meaning she had to confirm

       in the morning that she would be attending a visit later that same day. Tr. Vol.

       II at 36-37; Appellant’s Conf. App. Vol. 2 at 33. Elliott noted that Mother’s visits

       improved after she obtained transportation; Mother came prepared and showed

       a bond with Children as they did with her. Id. at 37, 39. Mother admitted that

       she tested positive for methamphetamine and amphetamine on May 31, 2018.

       Tr. Vol. II at 56; Appellant’s Conf. App. Vol. 2 at 33. Elliott testified that visitation

       between Mother and Children was suspended in June 2018 after Mother left

       Indiana and missed over a month of visits.7 Tr. Vol. II at 37-38; Appellant’s Conf.

       App. Vol. 2 at 33. On July 2, 2018, Mother was arrested and charged with




       7
        “In May of 2018, [Mother] reported she was out of state because her father passed away in Florida and she
       was not able to attend any visits. [Mother] attended one visit in June 2018, after which time visits were
       placed on hold until [Mother] would meet with [DCS].” Appellant’s Conf. App. Vol. 2 at 27.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019               Page 8 of 20
       unlawful possession of a legend drug and possession of a controlled substance;

       a jury trial was set for March 2019.8 Appellant’s Conf. App. Vol. 2 at 34.


[13]   On July 10, 2018, Mother completed her second substance abuse assessment

       through Centerstone. Centerstone again recommended that Mother work with

       a recovery coach and participate in individual therapy. Id. at 28, 34. As of the

       November 2018 fact-finding hearing, Mother had not completed any type of

       substance abuse treatment. Id. at 34. On July 24, 2018, Mother tested positive

       for THC and Xanax. Id. Mother had no prescription for Xanax. Id. On July

       30, 2018, Mother again tested positive for THC. Id. In a September 4, 2018

       order, DCS changed its plan of reunification of Children and Mother to adding

       a concurrent plan of adoption. Exs. Vol. III at 59; Appellant’s Conf. App. Vol. 2 at

       11. On September 11, 2018, Mother tested positive for THC. Appellant’s Conf.

       App. Vol. 2 at 34. On September 21, 2018, Mother, citing medical issues, asked

       FCM Beesley to administer a drug screen at Mother’s home. Mother, however,

       was not home to meet FCM Beesley for the appointment. Id. Mother did not

       provide any written medical excuse for her absence. Id. Mother tested positive

       for THC on September 25, 2018 and again on November 11, 2018.9 Id. On




       8
        At the time of the November 26, 2018 fact-finding hearing, Mother’s charges under 40C01-1808-F6-260
       were still pending.
       9
        Mother testified that the positive indication for the presence of THC must have been a mistake because she
       had not smoked marijuana. Tr. Vol. II at 77. Instead, Mother said that she had been around her fiancé who
       smoked marijuana. Id. DCS asked whether Mother was aware of the testimony of forensic fluid scientists
       who said that, in their opinion, the level of THC demonstrated that Mother must have “ingested or
       consumed the drug.” Id. at 78. Mother acknowledged that she was aware of that testimony. Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019                Page 9 of 20
       September 25, 2018, DCS filed two essentially identical petitions, one for each

       child, to terminate the parental rights (“TPR”) of Mother. Appellant’s Conf. App.

       Vol. 2 at 10-12; Appellant’s Conf. App. Vol. 3 at 12-14.


[14]   The juvenile court held a TPR fact-finding hearing on November 26, 2018 and

       heard testimony from witnesses FCM Beesley, Elliott, FCM Beatty, Rogers,

       and Laural French, the guardian ad litem (“the GAL”). FCM Beesley testified:

       (1) in 2018 alone, Mother was a “no show” for at least ten of her 2018 random

       drug screens, and under the terms of the dispositional decree, failure to appear

       was deemed to be a positive screen, tr. vol. II at 15; (2) Mother did not complete

       the required parenting assessment, id. at 13-14; and (3) Mother had numerous

       opportunities to address her drug addiction during the CHINS and TPR

       proceedings, a period of over two years, yet tested positive for illegal substances

       just two weeks before the TPR hearing, id. at 30; and (5) the permanency plan

       of adoption was in Children’s best interest, id. at 32. Rogers testified: (1)

       Mother attended four out of nine scheduled appointments with a Centerstone

       recovery coach but, of the five missed appointments, three were in November

       2018, the month of the TPR hearing, id. at 47; and (2) Mother was non-

       compliant with most of her services and lacked motivation, id. at 44. The GAL

       testified that Mother lacked motivation when working with the Centerstone

       recovery coach. Id. at 82-83.


[15]   At the close of the hearing, the juvenile court took the matter under advisement,

       and on January 10, 2019 entered its order terminating Mother’s parental rights

       to Children. Appellant’s Conf. App. Vol. 2 at 31. The juvenile court found: (1)

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019   Page 10 of 20
       there were periods of time when Mother did not contact DCS for months at a

       time; (2) Mother regularly “no-shows” for drug screens and missed at least four

       Child and Family Team Meetings, one of which was just one month before the

       termination fact-finding hearing; (3) Mother has never completed any services

       and shows a lack of consistency and follow through; (4) Mother participates in

       only one DCS-provided service, visitation; (5) DCS has never been able to

       recommend that Mother have unsupervised time with Children or that either

       child be placed back in Mother’s care; (6) Mother has not satisfactorily

       addressed her substance abuse issues, nor has she consistently engaged in

       services for any meaningful amount of time in the over two years since the case

       has been open. Id. at 34-35.


[16]   The juvenile court, upon finding that DCS had established by clear and

       convincing evidence that the allegations in the TPR petitions were true,

       concluded that: (1) Children had been removed from Mother for at least six

       months under a dispositional decree; (2) it is unlikely that the conditions that

       led to the removal of Children from Mother’s care will be remedied; (3)

       termination of Mother’s parental rights is in Children’s best interest; and (4)

       DCS has a satisfactory plan for Children, adoption. Id. at 31-36. Mother now

       appeals.


                                      Discussion and Decision
[17]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive—so we review them with great deference to the
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019   Page 11 of 20
       trial courts[.]” In re E.M., 4 N.E.3d 636, 640 (Ind. 2014). While the Fourteenth

       Amendment to the United States Constitution protects the traditional right of a

       parent to establish a home and raise her child, and parental rights are of a

       constitutional dimension, we may terminate those rights when a parent is

       unable or unwilling to meet her responsibilities as a parent. K.T.K. v. Ind. Dep’t

       of Child Servs., 989 N.E.2d 1225, 1230 (Ind. 2013).


[18]   Thus, parental rights are not absolute and must be subordinated to the child’s

       best interest in determining the appropriate disposition of a petition to terminate

       the parent-child relationship. Id. The purpose of terminating parental rights is

       not to punish the parent but to protect the child. Z.B. v. Ind. Dep’t of Child Servs.,

       108 N.E.3d 895, 902 (Ind. Ct. App. 2018), trans. denied. The juvenile court need

       not wait until the child is irreversibly harmed, such that her physical, mental,

       and social development is permanently impaired, before terminating the parent-

       child relationship. Id. at 903. The court must judge a parent’s fitness to care for

       her child at the time of the termination hearing. A.D.S v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013), trans. denied. However,

       requiring trial courts to give due regard to changed conditions “does not

       preclude them from finding that parents’ past behavior is the best predictor of

       their future behavior.” E.M., 4 N.E.3d at 643.


[19]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Z.B., 108 N.E.3d at 900.

       Instead, we consider only the evidence and reasonable inferences that are most

       favorable to the judgment. In re H.L., 915 N.E.2d 145, 149 (Ind. Ct. App.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019   Page 12 of 20
       2009). Where, like here, the juvenile court entered specific findings and

       conclusions, we apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7,

       14 (Ind. Ct. App. 2008), trans. denied. First, we determine whether the evidence

       supports the findings, and second, we determine whether the findings support

       the judgment. Id. Moreover, in deference to the trial court’s unique position to

       assess the evidence, we will not set aside the court’s judgment terminating a

       parent-child relationship unless it is clearly erroneous. H.L., 915 N.E.2d at 148-

       49. If the evidence and inferences support the trial court’s decision, we must

       affirm. A.D.S., 987 N.E.2d at 1156.


[20]   Before an involuntary termination of parental rights may occur, DCS is

       required to allege and prove, among other things:


               (A) that one (1) of the following is true:


                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.


                        ....


                        (iii) The child has been removed from the parent and has
                        been under the supervision of a local office or probation
                        department for at least fifteen (15) months of the most
                        recent twenty-two (22) months . . .;


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019   Page 13 of 20
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        ....


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. In re H.L., 915 N.E.2d at 149. If the juvenile

       court finds that the allegations in a petition are true, it shall terminate the

       parent-child relationship. Ind. Code § 31-35-2-8(a).


[21]   Mother does not contest the accuracy of the juvenile court’s specific factual

       findings. Accordingly, we must accept those findings as true. See In re S.S., 120
N.E.3d 605, 610 (Ind. Ct. App. 2019) (citing McMaster v. McMaster, 681 N.E.2d
744, 747 (Ind. Ct. App. 1997)) (where factual findings are not challenged, court

       on appeal must accept findings as true). If the unchallenged findings support

       the court’s legal conclusions, then this court must affirm the juvenile court’s

       judgment. See T.B. v. Ind. Dep’t of Child Servs., 971 N.E.2d 104, 110 (Ind. Ct.

       App. 2012) (“[B]ecause the trial court’s unchallenged findings clearly and



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019   Page 14 of 20
       convincingly support its ultimate decision to terminate Mother’s parental rights

       to [children], we find no error.”), trans. denied.


[22]   Mother, likewise, does not contest the juvenile court’s conclusions that: (1)

       Children have been removed from Mother’s care for at least six months under a

       dispositional order; (2) there is a reasonable probability that the conditions that

       resulted in Children’s removal from Mother will not be remedied;10 and (3)

       adoption is a satisfactory plan for the care and treatment of Children.11

       Appellant’s Br. at 10-11. Instead, Mother’s sole argument on appeal is that DCS

       did not meet its burden of proving under Indiana Code section 31-35-2-

       4(b)(2)(C) that termination is in the best interest of Children. Appellant’s Br. at

       10, 14.


[23]   “Our supreme court has recently recognized that one of the most difficult

       aspects of a termination of parental rights determination is the issue of whether

       the termination is in the child’s best interests.” R.L.-P., 119 N.E.3d 1098, 1104-




       10
          Mother does not agree that (1) it is likely that the reasons for Children’s removal will not be remedied and
       (2) maintaining the parent-child relationship will be detrimental to Children. Appellant’s Br. at 11. Even so,
       “she is forced to concede there is direct evidence in the record supporting the trial court’s findings . . . because
       [C]hildren were removed as a result of Mother’s substance abuse issues.” Id. Furthermore, Mother concedes
       that “DCS presented evidence that Mother had only recently addressed her substance abuse issues and had
       missed recent appointments for therapy.” Id. “Both the DCS case worker and the GAL testified that the
       reason for removal was not remedied and that Mother’s substance abuse could endanger the children.” Id.
       “Again, Mother does not agree or concede that the trial court’s findings are accurate, but, for the purposes of
       [a]ppeal, no separate argument is raised on this issue.” Id.
       11
          DCS alleges the satisfactory plan is to attempt to find suitable parents to adopt Children. Appellant’s Br. at
       10. Arguing that “the approval of a boilerplate undetailed care plan seems to fly in the face of the statutory
       requirement of clear and convincing evidence,” Mother, nevertheless, concedes that the “plan for care”
       element of the statute has been legally satisfied. Id. at 11.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019                     Page 15 of 20
       05 (Ind. Ct. App. 2019) (citing E.M., 4 N.E.3d at 648 (recognizing that conflict

       exists between a child’s interest in family preservation and need for

       permanency)). A trial court’s decision that termination was in the child’s best

       interests requires it to look at the totality of the evidence of a particular case. In

       re S.K., 124 N.E.3d 1225, 1234 (Ind. Ct. App. 2019), trans. denied. “In so doing,

       the court must subordinate the interests of the parents to those of the child

       involved.” Id. “Termination of the parent-child relationship is proper where

       the child’s emotional and physical development is threatened.” Id. “The trial

       court need not wait until the child is irreversibly harmed such that his physical,

       mental, and social development is permanently impaired before terminating the

       parent-child relationship.” Id. Furthermore, the testimony of the service

       providers may support a finding that termination is in the child’s best interests.

       Id. (citing McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203

       (Ind. Ct. App. 2003)).


[24]   Mother argues that a parent’s failure to complete each element of a

       dispositional decree is not sufficient to demonstrate termination is in the best

       interest of Children. Appellant’s Br. at 11. Mother contends that she has made

       “marked and consistent improvement” over the course of the CHINS and

       termination proceedings. Id. at 12. While admitting that she initially failed to

       comply with the dispositional order to maintain consistent contact with FCM

       Beesley, address her substance abuse, and participate in parenting time, Mother

       asserts that she was able to address her transportation issues and that her

       visitation with Children improved in 2018. Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019   Page 16 of 20
[25]   Explaining the initial erratic nature of her visits with Children, Mother argues

       that she had no choice but to put visitation of Children on hold while she was

       in Florida for three or four weeks after her father died in late April 2018. Id.

       Mother explains that her visits with Children were reinstated when she returned

       from Florida and that the supervisor of the visitation reported that, since June

       2018, visits have “go[ne] well.” Id. (citing Tr. Vol. II at 39). The visitation

       supervisor said that Mother is prepared for the visits and minimal intervention

       is needed. Tr. Vol. II at 39. Children enjoy seeing Mother, with whom

       Children have a bond. Id.


[26]   We find that Mother’s improvement in visiting Children is commendable, yet

       more consistent visitation alone is not enough to support Mother’s claim that it

       is not in the best interest of Children to terminate Mother’s parental rights.

       Factors other than visitation do not reflect well on Mother. For instance, A.M.

       was removed from Mother’s care because Mother did not have stable housing

       or a legal source of income and left A.M., for months, in the care of Mother’s

       sister, who tested positive for cocaine. Appellant’s Conf. App. Vol. 2 at 32.

       B.M.M. was removed from Mother’s care because B.M.M. was born with drugs

       in her system, and Mother could not be found at the time of B.M.M.’s

       discharge from the Hospital. Id. at 31-32. Mother had more than two years to

       work toward reunification with Children. During the first nine months after

       Children were removed, Mother had little or no contact with DCS. Id. at 32.

       Mother was inconsistent and unmotivated in attending therapy and working

       with her recovery coach. Id. at 33, 34. In fact, Mother missed three scheduled


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019   Page 17 of 20
       appointments during the month of the TPR hearing. Id. at 34. Furthermore,

       Mother missed numerous drug screens and tested positive for THC as late as

       the month of the TPR hearing. Id. at 34. Mother never completed any of the

       services and exhibited a lack of follow through and a lack of consistency. Id. at

       35.


[27]   FCM Beesley testified that it would not be in Children’s best interest to give

       Mother more time to complete services; instead, she believed it was in

       Children’s best interest to terminate Mother’s parental rights. Tr. Vol. II at 32,

       83. The GAL also believed that termination was in the best interest of Children

       because after two years “we’re no where [sic] near closer to being able to place

       them with either parent.” Id. at 83. “[R]ecommendations by the case manager

       and child advocate to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will not be remedied, is sufficient to show by

       clear and convincing evidence that termination is in the child’s best interests.”

       In re J.S., 133 N.E.3d 707, 716 (Ind. Ct. App. 2019).


[28]   In finding that it was in the best interests of Children to terminate Mother’s

       parental rights, the juvenile court cited the following reasons:


               1. Both parents have failed to address their substance abuse
               issues.


               2. Both parents have failed to complete any services ordered by
               the Court.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019   Page 18 of 20
               3. Both parents have failed to communicate effectively with DCS
               during the course of this case.


               4. Both parents have been incarcerated on and off throughout this
               case for various crimes.


               ....


               6. Parents have not enhanced their ability to safely and
               appropriately parent their children and are unable to provide the
               children with a safe, stable, and appropriate home free from
               substance abuse.


               7. GAL Laural French and FCM Beesley do not believe it would
               be in [C]hildren’s best interest to give Mother or Father more
               time to complete services and attempt to reunify with their
               children.


       Appellant’s Conf. App. Vol. 2 at 36.


[29]   As we have discussed above, the juvenile court’s conclusions regarding best

       interest are supported by the evidence. By the juvenile court’s own findings,

       DCS presented clear and convincing evidence that Mother continued to use

       illegal substances, failed to complete any services designed to address substance

       abuse and stability issues, and had made no significant sustained progress

       toward reunification. We are not unsympathetic to the difficulty parents face

       when attempting to reunite with their children. However, children cannot

       remain in limbo forever. The evidence before the juvenile court supported its

       conclusion that the termination of Mother’s parental rights was in Children’s


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019   Page 19 of 20
       best interest. The juvenile court’s termination of Mother’s parent-child

       relationship with Children was not clearly erroneous.12


[30]   Affirmed.


       Baker, J., and Crone, J., concur.




       12
            Mother contends:

               The practical effect of termination of the parent child relationship for the lives of these children
               is only the removal of a Mother who loves them and is bonded to them. [Children] will
               continue to reside with the same placement, they will continue to go to school in the same
               district, and they will continue to interact with the same friends. Termination in this case
               provides no extra stability, consistency, or assurance to these children. Termination only
               withdraws any assistance or services that can be afforded to Mother as she continues to get her
               life back in order. Termination cuts off a needed avenue of assistance to a person who is in a
               vulnerable transition.
       Appellant’s Br. at 12-13. Regardless of whether Mother is correct in her assertions, we remind her that the
       court focuses on the best interests of Children and not the parents.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-312 | December 18, 2019                      Page 20 of 20